Citation Nr: 1134495	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  08-06 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a thoracic spine disorder, to include osteopenia and a T7 compression fracture, also claimed as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from January 1974 to January 1978 and again from February 1982 to March 1986.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran claims various theories as to why he feels his thoracic spine disorder is attributable to his military service.

From the onset of his claim, the Veteran has mainly indicated he had ongoing back pain throughout his military service and specifically injured his back in a December 1985 accident where he fell off a truck.

More recently, the Veteran further claims his thoracic spine is at least attributable to his other service connected disabilities, to include a cervical spine disability and a right shoulder disability.  In July 2011, the Veteran's representative also claimed his diagnosed osteopenia could likely be attributed to the medication lithium, a medication the Veteran claims to take for his 100 percent service connected schizophrenia.  

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

In this case, the Veteran was sent a letter relevant to his thoracic spine claim in April 2007, but the letter did not explain to the Veteran how service connection claims may be established claimed as secondary to other service-connected disabilities.  Corrective action is required.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  With regard to service connection claims, the Court held in the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

This case has a complicated history.  The Veteran has complained of upper and mid back pain since 1977, while he was in the military.  No specific injury or trauma to the spine is confirmed within the service treatment records.  Indeed, although the Veteran adamantly indicates in various statements that he injured his back falling off a truck in December 1985, the injury is actually documented as November 1985 and, at that time, the Veteran dislocated his right shoulder.  No back injury is noted and no back diagnosis was rendered.  The Veteran complained of upper and mid back pain multiple times in 1977, 1983, 1984 and 1985, but at all times x-rays were within normal limits.  The Veteran was diagnosed with mechanical dysfunction, postural strain, muscle spasm, and musculoskeletal pain, but was never diagnosed with a chronic thoracic spine disorder.  

X-rays of the Veteran's spine taken from 1977 through 2004, moreover, consistently showed a normal thoracic spine.  The Board notes the Veteran was provisionally diagnosed with degenerative arthritis at the C7-T1 level in November 1977, but x-rays indicated the mild abnormality was actually at the C6 level.  

The Board also notes a September 2006 private medical examination notes the Veteran reporting a childhood injury to his upper back in 2nd grade when he got into a fight with a larger child and was thrown down a hill landing on his back.  On review of x-rays at that time (that is, 2006), the private examiner found evidence of a compression fracture of the T-spine that was "quite old."  

Other than the one report, however, the medical evidence overwhelmingly rules out any chronic diagnosis of the T-spine despite the Veteran's ongoing complaints until December 2005.  At that time, the Veteran was diagnosed with osteopenia with some arthritis findings and a T7 partial compression fracture confirmed by x-ray.  

The Veteran was afforded a VA examination in January 2008 finding the Veteran's stable compression fracture of the T7 vertebral body is not likely related to the 1985 in-service injury.  The Board finds the examination inadequate.  Initially, the Board notes the examiner limited the opinion merely to answer whether the Veteran's current T7 compression fracture was etiologically related to the 1985 fall injury.   The examiner did not discuss or otherwise address whether the Veteran's T7 compression fracture or osteopenia was related to his ongoing back complaints throughout his military career.  The Board also notes the examiner did not discuss or note the Veteran's first period of service from January 1974 to January 1978.  It is unclear whether the examiner was even aware of this first period of service, which is significant because the Veteran had significant thoracic spine treatment during this period of service, to include suspected arthritis.  

The examiner noted the Veteran's childhood back injury and the September 2006 private physician's finding of a T-spine compression fracture that was "quite old" but it is not clear whether the examiner was inferring a pre-existing thoracic spine condition.

The Board also finds noteworthy that the claims folder also contains evidence of post-service injuries, to include a 1979 car accident and an April 1995 three-wheeler car accident.  A February 2006 private record also indicates the Veteran has a familial history of osteoporosis.  The 2008 VA examiner did not note any of these relevant facts within the examination report.

In light of the newly raised theories by the Veteran and the other inaccuracies mentioned above in the January 2008 VA examination, the Board concludes a new VA examination is necessary to reconcile the conflicting medical evidence.

The RO should also take this opportunity to obtain any and all VA and private treatment records not currently in the claims folder.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to identify and provide release forms authorizing VA to obtain any of his treatment records from any private doctor or VA doctor for treatment of his claimed disabilities not already of record.  All efforts to obtain these records, including follow-up requests if appropriate, should be fully documented.

2.  After the above records are obtained, to the extent available, the Veteran should be scheduled for a VA orthopedic examination for an opinion as to whether there is at least a 50 percent probability or greater (at least as likely as not) that he has a thoracic spine disorder, to include T7 compression fracture and osteopenia, incurred in or aggravated by his military service or a service-connected disability.  The examiner is asked to address the following:

* Whether any found thoracic spine disorder pre-existed service in light of the September 2006 private report indicating a childhood back injury and if so, whether his current diagnosis or diagnoses was(were) aggravated beyond the normal progression of the illness due to any incident of service, to include ongoing in-service complaints and treatment for back pain from 1977 through 1986.  

* Whether any found thoracic spine disorder(s) is(are) attributable to his service connected cervical spine or right shoulder disabilities.  Specifically, the examiner is asked to opine as to whether it is at least as likely as not that any found thoracic spine condition was caused or aggravated by his service-connected cervical spine or right shoulder disabilities.  

* Whether the Veteran's osteopenia was caused or aggravated by any medication, to include lithium, the Veteran takes in connection with his service-connected schizophrenia.

* Whether any found thoracic spine disorder(s) is(are) directly due to the Veteran's military service, to include ongoing in-service complaints and treatment for back pain from 1977 through 1986 versus post-service injuries or incidents.

The claims folder must be reviewed by the examiner, to include a copy of this Remand, and the examiner should provide a complete rationale for any opinion given without resorting to speculation resolving any conflicting medical opinions rendered.

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, should be associated with the claims folder, if feasible.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claims.

4.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


